7 F.3d 227
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.George David LANE, Defendant-Appellant.
No. 93-6736.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 23, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CR-92-226-5)
George David Lane, Appellant Pro Se.
R. Brandon Johnson, Office of the United States Attorney, Charleston, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
George David Lane appeals from the district court's order denying his Motion for a Modification of Sentence pursuant to 18 U.S.C. § 3582(c)(2) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Lane, No. CR-92-226-5 (S.D.W. Va.  June 21, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Lane is not entitled to retroactive application of the amended version of the acceptance of responsibility reduction under section 1B1.10, United States Sentencing Commission, Guidelines Manual (Nov. 1993)